321 F.2d 480
Virgil WOOD, T. N. Burton, and O. C. Thaxton, Appellants,v.William VAUGHAN, Mayor, et al., Appellees.
No. 8689.
United States Court of Appeals Fourth Circuit.
Argued September 24, 1962.
Decided June 12, 1963.

William Rossmoore, Newark, N. J., and Gene Ann Condon, New York City (Len Holt, and Jordan, Dawley & Holt, Norfolk, Va., on brief), for appellants.
S. Bolling Hobbs, Lynchburg, Va. (Caskie, Frost, Davidson & Watts, and C. Shepherd Nowlin, City Atty. of Lynchburg, Va., on brief), for appellee, Judge Earl Wingo.
R. D. McIllwaine, III, Asst. Atty. Gen. (Robert Y. Button, Atty. Gen. of Virginia, on brief), for appellees, Judge O. Raymond Cundiff and Judge Charles E. Burks.
Before BOREMAN, BRYAN and BELL, Circuit Judges.
ALBERT V. BRYAN, Circuit Judge.


1
Since the argument of this appeal, the Supreme Court of the United States in Johnson v. Virginia, 83 S. Ct. 1053 has declared unconstitutional the segregation by race or color of persons attending a State court. While that decision was premised on a contempt charge, rather than upon an application for an injunction as in the appeal here, the facts in the two cases are not substantially different. The ruling there, of course, is to be followed by this Court.


2
Therefore, we must now vacate the District Court's order sustaining the appellees' motion to dismiss, for the plaintiffs' allegations, if proved, are sufficient for a final injunction. The action will be remanded for consideration in the light of the views we here express, if, indeed, any further proceedings become necessary. We are confident the complaint will become moot through compliance by the State Judges, appellees here, with the Supreme Court's decision.


3
Remanded.